                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

KATHY S. PETERS,

               Plaintiff,

                                                        Civil Action 2:18-cv-197
                                                        Judge George C. Smith
       v.                                               Magistrate Judge Chelsey M. Vascura


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Kathy S. Peters (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

applications for disability insurance benefits (“DSI”) and supplemental security income (“SSI”).

This matter is before the undersigned for a Report and Recommendation on Plaintiff’s Statement

of Errors (ECF No. 15), the Commissioner’s Response in Opposition (ECF No. 21), and the

administrative record (ECF No. 8). For the reasons that follow, it is RECOMMENDED that

Plaintiff’s Statement of Errors be OVERRULED and that the Commissioner’s decision be

AFFIRMED.

                                      I.      BACKGROUND

       Plaintiff protectively filed her applications for DIB and SSI on October 16, 2014, alleging

an onset date of disability of August 20, 2008. Plaintiff subsequently amended her alleged

onset date to June 4, 2015, her date last insured. Plaintiff’s applications were denied initially

and upon reconsideration. Plaintiff sought a hearing before an administrative law judge.
Administrative Law Judge Jason C. Earnhart (the “ALJ”) held a hearing on May 10, 2017, at

which Plaintiff, represented by counsel, appeared and testified. Vocational expert Eric W.

Pruitt (the “VE”) and medical expert Jonathan W. Nusbaum, M.D. (the “ME”), also appeared

and testified at the hearing.

        On August 10, 2017, the ALJ issued a decision finding that Plaintiff was not disabled

within the meaning of the Social Security Act. (R. at 11-24.) At step one of the sequential

evaluation process,1 the ALJ found that Plaintiff had not engaged in substantial gainful activity

since June 4, 2015, the amended alleged onset date. At step two, the ALJ found that Plaintiff

has the following severe impairments: degenerative disc disease, stenosis and radiculopathy of

the thoracic and lumbar spine, obesity, hypertension, chronic obstructive pulmonary disease,




1. Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

        1. Is the claimant engaged in substantial gainful activity?

        2. Does the claimant suffer from one or more severe impairments?

        3. Do the claimant’s severe impairments, alone or in combination, meet or equal
           the criteria of an impairment set forth in the Commissioner's Listing of
           Impairments, 20 C.F.R. Subpart P, Appendix 1?

        4. Considering the claimant’s residual functional capacity, can the claimant
           perform his or her past relevant work?

        5. Considering the claimant’s age, education, past work experience, and residual
           functional capacity, can the claimant perform other work available in the
           national economy?

See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                2
depression, and anxiety. The ALJ also found that Plaintiff had the non-severe impairments of

dysphagia, carpal tunnel syndrome, headaches, and GERD.

        At step three, the ALJ concluded that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled one of the listed impairments

described in 20 C.F.R. Part 404, Subpart P, Appendix 1. At step four of the sequential process,

the ALJ set forth Plaintiff’s residual functional capacity (“RFC”) as follows:

                 After careful consideration of the entire record, the [ALJ] finds that the
        [Plaintiff] has the residual functional capacity to perform sedentary work as defined
        in 20 CFR 404.1567(a) and 416.967(a) except the [Plaintiff] can sit for 1 hour at a
        time, at which point she must stand for a minute or two before returning to the
        seated position. The [Plaintiff] can sit for a total of 6 hours in an 8-hour workday.
        She can stand and/or walk for 15 minutes at one time for a total of 2 hours in an 8-
        hour workday. The [Plaintiff] needs a cane for ambulation. The [Plaintiff] can
        occasionally climb ramps and stairs, stoop, kneel, crouch, and crawl. She can
        tolerate frequent exposure to humidity, atmospheric conditions, and pulmonary
        irritants, but is precluded from extreme temperatures, climbing ladders, ropes, and
        scaffolds, and hazards, such as dangerous machinery, unprotected heights, and
        commercial driving. Mentally, the [Plaintiff] can perform jobs with no fast
        production pace. She can occasionally interact with supervisors and coworkers,
        but is precluded from interaction with the public. The [Plaintiff] can also tolerate
        occasional changes in the work setting.

(R. at 16.)

        Relying on the VE’s testimony, the ALJ found that even though Plaintiff is unable to

perform her past work, she can perform jobs that exist in significant numbers in the national

economy. (R. at 22-23.) He therefore concluded that Plaintiff was not disabled under the

Social Security Act. (R. at 24.)

        On January 8, 2018, the Appeals Council denied Plaintiff’s request for review and

adopted the ALJ’s decision as the Commissioner’s final decision. Plaintiff then timely

commenced the instant action.


                                                 3
          In her Statement of Errors (ECF No. 15), Plaintiff asserts that the ALJ erred by “cherry

picking” or selectively citing record evidence to arrive at his RFC determination and ignored

evidence that supported greater limitations. The Commissioner counters that the ALJ

reasonably assessed the record evidence in arriving at Plaintiff’s RFC assessment.

                                   II.     STANDARD OF REVIEW

          When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court

must “‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d


                                                   4
270, 273 (6th Cir. 1997)).

       Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).

                                          III.    ANALYSIS

       Plaintiff contends that the ALJ’s RFC determination is not supported by substantial

evidence because he “cherry picked” or selectively cited medical records and activities of daily

living to support his conclusions. The undersigned disagrees and RECOMMENDS that

Plaintiff’s contention of error be OVERRULED.

A.     Medical Records

       Plaintiff asserts that the ALJ neglected to address certain medical records related to her

lumbar spine impairments that supported greater physical limitations in her RFC. More

specifically, Plaintiff asserts that the ALJ ignored Certified Nurse Practitioner Jami Easterday’s

(“CNP Easterday”) treatment notes stating that Plaintiff had obesity, increased pain with spinal

flexion, increased pain with straight-leg raising, 1+ pitting edema of the extremities, increased

pain with Patrick’s test, limited range of motion, antalgic gait, positive Patrick’s test, and

positive straight-leg raise test. (Pl.’s Statement of Errors at 15-16, ECF No. 15 (citing R. at

348, 343, 381, 409-410, 535, and 523).) Plaintiff also asserts that the ALJ erroneously stated

that CNP Easterday noted no gait problems from September 2015 to June 2016. (Id. at 16

(citing R. at 503, 507, 500, 497, 494, 490, 485, 482, 479, and 599).) Additionally, Plaintiff


                                                  5
contends that the ALJ failed to consider her physical therapist’s “observations of decreased hip

strength bilaterally, struggling to perform straight leg raise testing, positive slouch testing,

extreme obesity, increased spinal lordosis, anterior pelvic tilt, and tenderness to palpation.” (Id.

at 16 (citing R. at 386).) Finally, Plaintiff asserts that the ALJ failed to note Dr. Kort

Gronbach’s “observation of painful flexion of the spine, significantly limited and painful

extension of the spine, and decreased patellar reflexes bilaterally.” (Id. (citing R. at 445).)

       The Commissioner counters that the ALJ evaluated both the abnormal and normal

medical findings in the record and that his RFC determination is supported by substantial

evidence. The Commissioner asserts that although an ALJ is not required to discuss every

piece of evidence, a fair reading of the ALJ’s decision shows that he discussed much of the

specific evidence Plaintiff maintains he omitted, and, at the very least, discussed the treatment

notes that contain the purportedly ignored evidence. (Def.’s Mem. in Opp. at 6-7, ECF No. 21.)

The Commissioner further posits that “the ALJ’s approach can more accurately be characterized

as weighing the record evidence.” (Id. at 7.) The undersigned agrees with the Commissioner

and finds Plaintiff’s contention of error to be without merit.

       A plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the physical and

mental limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342 F. App’x

149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). The determination of

RFC is an issue reserved to the Commissioner. 20 C.F.R. §§ 404.1527(e), 416.927(e).

Nevertheless, substantial evidence must support the Commissioner’s RFC finding. Berry v.

Astrue, No. 1:09CV000411, 2010 WL 3730983, at *8 (S.D. Ohio June 18, 2010).

       It is well established that an ALJ is not required to “discuss every piece of evidence in the


                                                   6
record to substantiate [his] decision.” Conner v. Comm’r of Soc. Sec., 658 F. App’x 248, 254

(6th Cir. 2016) (citing Thacker v. Comm’r of Soc. Sec., 99 F. App’x 661, 665 (6th Cir. 2004));

see also Dykes ex rel. Brymer v. Barnhart, 112 F. App’x 463, 467–68 (6th Cir. 2004) (“Although

required to develop the record fully and fairly, an ALJ is not required to discuss all the evidence

submitted, and an ALJ’s failure to cite specific evidence does not indicate that it was not

considered.” (citations omitted)). The Sixth Circuit has further explained that:

       [a]n ALJ can consider all the evidence without directly addressing in his written
       decision every piece of evidence submitted by a party. Nor must an ALJ make
       explicit credibility findings as to each bit of conflicting testimony, so long as his
       factual findings as a whole show that he implicitly resolved such conflicts.

Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 508 (6th Cir. 2006) (quoting Loral Defense

Systems–Akron v. N.L.R.B., 200 F.3d 436, 453 (6th Cir.1999) (citations and internal quotation

marks omitted)).

       Moreover, an allegation of “cherry picking” “is seldom successful because crediting it

would require a court to re-weigh record evidence.” DeLong v. Comm’r of Soc. Sec. Admin.,

748 F.3d 723, 726 (6th Cir. 2014); see also White v. Comm’r of Soc. Sec., 572 F.3d 272, 284 (6th

Cir. 2009) (“[W]e see little indication that the ALJ improperly cherry picked evidence; the same

process can be described more neutrally as weighing the evidence.”).

       Here, although the ALJ did not address every piece of evidence in the record, his factual

findings reveal that he considered the record as a whole and did not “cherry pick” the medical

evidence to support his RFC determination. In fact, the ALJ explicitly discussed many

abnormal medical findings, including findings that Plaintiff asserts he ignored. For example,

the ALJ noted that Plaintiff had subjective tenderness, reduced and limited range of motion,

subjective pain, subjective tenderness to palpation, painful extension of her lumbar spine,

                                                 7
positive straight-leg raise test, positive Patrick’s test, decreased strength, decreased deep tendon

reflexes, decreased sensation, palpable trigger points, difficulty raising from a seated position,

antalgic gait, and moderate difficulty transitioning from sitting to standing. (R. at 17-18.) The

ALJ also noted, however, that on various occasions Plaintiff had normal neurological

examinations, the ability to move all extremities without difficulty, normal strength, normal

flexion, negative straight-leg raise tests, 5/5 muscle strength, intact sensation, 2+ reflexes, no

trigger points, no tenderness, and a full range of motion. (Id. at 19.) Further, the ALJ

explicitly considered Plaintiff’s obesity. (Id.) (“In addition to the foregoing conditions, the

[ALJ] also considered the [Plaintiff’s] obesity and hypertension in assessing her residual

functional capacity. The limitation to a reduced range of sedentary reasonably accommodates

these impairments.”).) With respect to her gait, Plaintiff correctly points out that the ALJ erred

in stating that CNP Easterday’s records from September 2015 to June 2016 noted no gait

problems. (Pl.’s Statement of Errors at 16, ECF No. 15) (citing R. at 507, 503, 500, 497, 494,

490, 485, 482, 479, 599).) This error, however, is harmless, as the ALJ considered that Plaintiff

had an antalgic gait in other parts of his decision, and, in assessing her RFC, determined that she

“needs a cane for ambulation” and is limited to standing and walking “for 15 minutes at one time

for a total of 2 hours in an 8-hour work day.” (R. at 16-18.)

       The undersigned concludes that the ALJ’s discussion of the medical evidence sufficiently

supports his conclusion that Plaintiff is capable of performing a significantly reduced range of

sedentary work. Although substantial evidence may also support an alternative finding, the

ALJ’s findings were within the ALJ’s permissible “zone of choice,” and the Court will not re-

weigh the evidence. See Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009);


                                                  8
DeLong, 748 F.3d at 726; White, 572 F.3d at 284.

B.     Activities of Daily Living

       Plaintiff also asserts that the ALJ neglected to discuss certain limitations Plaintiff

reported with respect to her activities of daily living. (Pl.’s Statement of Errors at 17-18, ECF

No. 15.) She asserts that the ALJ ignored the following notes from her physical therapy

evaluation:

       She reports her left leg goes to sleep if she sits for too long 10-15 mins. Her back
       pain is constant and her leg pain is intermittent. She [i]s unable to clean 1 room
       in her house before her back hurts so bad she needs to sit down. She is unable to
       walk through Walmart and needs to use a motorized scooter as a result of her back
       pain.

(Id. at 17, ECF No. 15 (citing R. at 385).) Plaintiff also submits that the ALJ neglected to note

that she takes a long time to do household chores, does not drive far because she cannot sit for

long, takes 15-20 minute breaks between household chores to sit down and rest, has trouble

getting up the stairs in her home, can stand 20 minutes if she is able to lean on something like a

counter or a cane, cannot stand up straight on some days because of her back pain, uses her cane

all the time, uses a motorized scooter for shopping, and wakes up one or two times throughout

the night due to back pain. (Id. at 17-18.)

       The undersigned is not persuaded that the ALJ cherry picked or otherwise

mischaracterized Plaintiff’s activities of daily living in reaching his RFC determination. In

assessing Plaintiff’s RFC, the ALJ properly considered Plaintiff’s activities of daily living and

her testimony regarding her symptoms and limitations. The ALJ concluded that Plaintiff’s

testimony was not fully supported by the evidence and that her subjective complaints did not

support further limitations in the RFC. (R. at 22.) As set forth above, in reaching this


                                                 9
conclusion, the ALJ was not required to “discuss every piece of evidence in the record to

substantiate [his] decision.” Conner, 658 F. App’x at 254 (citations omitted). Nevertheless,

the ALJ offered the following lengthy discussion of Plaintiff’s testimony and activities of daily

living in which he found that she is not as limited as she alleged:

       At the hearing, the [Plaintiff] testified she cannot work due to lower back pain that
       goes all the way across her back. She testified she can only sit for 15 to 20 minutes
       at a time and cannot stand long, maybe 20 minutes at most. She said her pain
       “creeps up” her back once or twice a week and travels down her legs and hips once
       every two weeks. The [Plaintiff] noted she uses a cane to ambulate. Mentally,
       the [Plaintiff] testified she experiences anger and wants to isolate.

       After careful consideration of the evidence, the [ALJ] finds that the [Plaintiff’s]
       medically determinable impairments could reasonably be expected to produce the
       above alleged symptoms; however, the [Plaintiff’s] statements concerning the
       intensity, persistence, and limiting effects of these symptoms are not entirely
       consistent with the medical evidence and other evidence in the record for reasons
       explained in this decision. Accordingly, these statements have been found to
       affect the [Plaintiff’s] ability to work only to the extent they can reasonably be
       accepted as consistent with the objective medical evidence and other evidence.

                                           *     *     *

       The [ALJ] also considered the [Plaintiff’s] activities of daily living. During a
       physical therapy evaluation in January 2015, the [Plaintiff] reported she cleaned
       her house every morning and then got on the computer in the afternoon (Exhibit
       5F). In May 2015, the [Plaintiff] said she did all the transporting and getting
       groceries because she was the only one with a car. She also said she did the dishes,
       played games, and spent time on Facebook (Exhibit 8F, p. 24). In August and
       September 2015, the [Plaintiff] indicated she went to junkyards to get stuff for
       money (Exhibit 8F, p. 14 and 16). The [Plaintiff] also said in October 2015 that
       she took her family to work and to the store (Exhibit 8F, p. 10). She further
       reported in December 2015 that she was going to make Christmas cookies and
       ornaments. She also said she talked quite a bit on the phone with her sister
       (Exhibit 15F). In January 2016, she noted they made 500 Christmas cookies over
       three days (Exhibit 15F, p. 17). During another appointment in January 2016, the
       [Plaintiff] said she had watched her grandbabies that day and played games with
       them. She also noted she was driving whomever needed a ride to and from work
       and getting to her appointments. The [Plaintiff] further remarked that she had
       been busy going out to food banks and the grocery store (Exhibit 15F, p. 15). In
       February, March, and May 2016, the [Plaintiff] indicated she had been able to have

                                                 10
       parties, such as Thirty-One party, a Tupperware party, and a Pampered Chef party
       (Exhibit 15F, pp. 7, 9, and 11). The [Plaintiff] again noted in June 2016 that she
       had been watching her grandchildren quite a bit and driving everyone to where they
       needed to be (Exhibit 15F, p. 5).

       At the hearing, the [Plaintiff] testified she does dishes, wipes off counters and the
       table, puts dishes away and sweeps in the morning off and on. She also said she
       can run to the store real quick [i]f she needs to. The [Plaintiff] further remarked
       that she read a book and listens to the television. These activities are not
       inconsistent with the residual functional capacity assessed herein.

                                           *    *      *

       In summary, while the [Plaintiff] has medically determinable impairments that
       could reasonably cause some symptoms and limitations, the above evidence shows
       that the [Plaintiff’s] testimony regarding the extent of such symptoms and
       limitations is not fully supported. However, the [Plaintiff’s] complaints have not
       been completely dismissed, but rather, have been included in the residual functional
       capacity to the extent that they are consistent with the evidence as a whole.
       Nevertheless, in considering the criteria enumerated in the Regulations, Rulings,
       and case law for evaluating the [Plaintiff’s] subjective complaints, the [Plaintiff’s]
       testimony was not persuasive to establish an inability to perform the range of work
       assessed herein. The location, duration, frequency, and intensity of the
       [Plaintiff’s] alleged symptoms, as well as the precipitating and aggravating factors
       are adequately addressed and accommodated in the above residual functional
       capacity.

       As the subjective complaints in the record do not support further reduction of the
       established residual functional capacity, the [Plaintiff] retains the residual
       functional capacity as described above.

(R. at 17, 20-22.) The undersigned finds no error with the ALJ’s consideration of Plaintiff’s

activities of daily living in evaluating Plaintiff’s allegations and formulating her RFC. See

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 532 (6th Cir. 1997) (“An ALJ may also consider

household and social activities engaged in by the claimant in evaluating a claimant’s assertions

of pain or ailments.”).2



2 Plaintiff does not challenge the ALJ’s credibility determination, and the undersigned declines
to disturb it. McPherson v. Kelsey, 125 F.3d 989, 996-96 (6th Cir. 1997) (“[I]ssues adverted to
                                                11
       In summary, substantial evidence supports the ALJ’s RFC determination, and he did not

err in his consideration or discussion of the record evidence. As explained above, the

undersigned will not re-weigh the evidence where the ALJ’s findings were within the

permissible “zone of choice.” See Blakley, 581 F.3d at 406; DeLong, 748 F.3d at 726; White, 572

F.3d at 284. Accordingly, it is RECOMMENDED that Plaintiff’s contention of error be

OVERRULED.

                                     IV.       DISPOSITION

       From a review of the record as a whole, the undersigned concludes that substantial

evidence supports the ALJ’s decision denying benefits. Accordingly, it is RECOMMENDED

that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM the Commissioner of

Social Security’s decision.

                               V.      PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s).    A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject,

or modify, in whole or in part, the findings or recommendations made herein, may receive



in a perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed
waived.” (internal quotation marks and citations omitted)); see also Sullenger v. Comm’r of Soc.
Sec., 255 F. App’x 988, 995 (6th Cir. 2007) (declining to disturb the ALJ’s credibility
determination, stating that: “[w]e will not try the case anew, resolve conflicts in the evidence, or
decide questions of credibility” (citation omitted)).
                                                  12
further evidence or may recommit this matter to the Magistrate Judge with instructions. 28

U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                      /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                13
